MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                            Oct 05 2017, 9:43 am
court except for the purpose of establishing
                                                                         CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
estoppel, or the law of the case.                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Carl Paul Lamb                                           David A. Smith
Carl Lamb & Associates                                   Patrick J. Smith
Bloomington, Indiana                                     McIntyre & Smith
                                                         Bedford, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Brooke Mosier,                                           October 5, 2017
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         47A05-1702-DR-224
        v.                                               Appeal from the Lawrence
                                                         Superior Court
Derrick Pickett,                                         The Honorable Dena B. Martin,
Appellee-Petitioner.                                     Special Judge
                                                         Trial Court Cause No.
                                                         47D01-0610-DR-1312



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 47A05-1702-DR-224 | October 5, 2017        Page 1 of 10
                                          Case Summary
[1]   Appellant-Respondent Brooke Mosier (“Mother”) appeals from the trial court’s

      order granting physical and legal custody of her three minor children to her ex-

      husband Appellee-Petitioner Derrick Pickett (“Father”). Specifically, Mother

      contends that the trial court erred when it found that a modification of custody

      was in the children’s best interests and when it allowed the Guardian Ad Litem

      (“GAL”) to testify at the final hearing. Concluding that the trial court did not

      err, we affirm.



                            Facts and Procedural History
[2]   Mother and Father finalized their divorce on May 18, 2007. They have three

      children together: E.P., H.P., and B.P. At the time of their divorce, Mother

      and Father shared joint legal custody and Mother had physical custody. Father

      was ordered to pay child support. Following the divorce in 2007, the parties

      returned to court on various issues on June 4, 2009, September 2, 2009, April 9,

      2012, June 6, 2012, May 13, 2013, July 23, 2013, April 24, 2015, June 17, 2015,

      and August 28, 2015.


[3]   In the spring of 2016, the parties filed a round of contempt citations. The trial

      court held a hearing on the pending motions on May 20, 2016. (Tr. Vol. I p 4).

      Mother presented testimony from Family Case Manager (“FCM”) Kevin

      Goodman, an Indiana Department of Child Services (“DCS”) employee,

      regarding an investigation into Father. The parties detailed the allegations


      Court of Appeals of Indiana | Memorandum Decision 47A05-1702-DR-224 | October 5, 2017   Page 2 of 10
      supporting their pending contempt citations. Mother also asked the trial court

      to conduct an in camera interview of the minor children.


[4]   Following additional testimony on the issues before the trial court, the trial

      court granted Mother’s request for the in camera interview of the children over

      Father’s objection. Following the interview, the trial court announced on the

      record its intention to appoint a GAL for the minor children. Eventually, the

      parties agreed that Debra Herthel, a Bedford attorney, would serve as the GAL.

      The trial court determined that it would reset the matter for a final hearing, after

      GAL Herthel submitted her report. On July 15, 2016, Father filed a motion to

      modify custody.


[5]   On January 6, 2017, the court conducted a hearing on Father’s motion to

      modify custody. At the hearing, GAL Herthel testified about her investigation.

      Based upon her investigation, GAL Herthel testified that she believed the

      children exhibited “utter disrespect” for Father. Tr. Vol. I, p. 84. She further

      testified that she believed that Mother had “tried her best to taint the

      relationship with [Father] and his children and she has been successful at doing

      so.” Tr. Vol. I, p. 84. GAL Herthel also discussed at length the impact that the

      dispute between Mother and Father was having on the children. Additionally,

      GAL Herthel testified that Mother was not providing E.P. with medication

      necessary for his ADHD.


[6]   Mother also testified and set forth her positions on the issues regarding the

      children’s disrespect for Father, E.P.’s need for medication, and Father’s


      Court of Appeals of Indiana | Memorandum Decision 47A05-1702-DR-224 | October 5, 2017   Page 3 of 10
      involvement in the children’s activities.1 Mother further testified that she has

      “fought with the doctor tooth and nail” on whether B.P. should be put on

      mediation for her depression. Tr. Vol. I p. 126. On cross-examination, Mother

      testified that she was living in a rented home with her soon-to-be-ex-husband,

      but had plans to move out. GAL Herthel questioned Mother at length about

      the issues surrounding E.P.’s medication and ADHD.


[7]   The trial court also questioned Mother about the issues of medication. Mother

      outlined her view at length that she did not believe that E.P. needed the

      medication and indicated that she would not provide him with the medication

      at various times. Father’s wife also testified about E.P.’s behavior and his need

      for medication. The record shows that E.P. tries to hurt his sisters and step-

      siblings when he is not on his medication. He “punches the walls, kicks them.”

      Tr. Vol. I, p. 147. Father’s wife testified that E.P. has even tried to burn down

      their house and choke the dog when he was not on his medication. When E.P.

      is on his medication, Father’s wife testified that he is very polite, does not hurt

      anyone, and does his chores. r. Vol. I, p. 148).


[8]   Based upon Mother’s testimony at the custody hearing, GAL Herthel

      recommended that the trial court award Father legal custody of the minor

      children. GAL Herthel recommended extensive parenting time for Mother. At




      1
       Based on the record, it appears that the children may be informally talking to someone at school, but they
      have not received counseling for their anger and behavioral issues from a licensed professional.

      Court of Appeals of Indiana | Memorandum Decision 47A05-1702-DR-224 | October 5, 2017            Page 4 of 10
       the conclusion of the hearing, the trial court awarded Father legal and physical

       custody of the minor children, effective immediately.



                                  Discussion and Decision
[9]    On appeal, Mother raises several contentions of error which we consolidate and

       restate as follows: 1) whether the trial court’s determination to modify custody

       was unsupported by the evidence and an abuse of discretion and 2) whether the

       trial court erred when it allowed the GAL to testify at the final hearing.


                                      I. Standard of Review
[10]   The trial court did not issue special findings. “In the absence of special

       findings, we review a trial court decision as a general judgment and, without

       reweighing evidence or considering witness credibility, affirm if sustainable

       upon any theory consistent with the evidence.” Perdue Farms, Inc. v. Pryor, 683

       N.E.2d 239, 240 (Ind. 1997) (citations omitted). “Judgments in custody matters

       typically turn on essentially factual determinations and will be set aside only

       when they are clearly erroneous. We will not substitute our own judgment if

       any evidence or legitimate inferences support the trial court’s judgment. The

       concern for finality in custody matters reinforces this doctrine.” Baxendale v.

       Raich, 878 N.E.2d 1252, 1257-58 (Ind. 2008) (citations omitted).


[11]   There is also a well-established preference in Indiana “for granting latitude and

       deference to our trial judges in family law matters.” In re Marriage of Richardson,

       622 N.E.2d 178 (Ind. 1993). Appellate courts “are in a poor position to look at

       Court of Appeals of Indiana | Memorandum Decision 47A05-1702-DR-224 | October 5, 2017   Page 5 of 10
       a cold transcript of the record, and conclude that the trial judge, who saw the

       witnesses, observed their demeanor, and scrutinized their testimony as it came

       from the witness stand, did not properly understand the significance of the

       evidence.” Kirk v. Kirk, 770 N.E.2d 304, 307 (Ind. 2002) (citation omitted).

       “On appeal it is not enough that the evidence might support some other

       conclusion, but it must positively require the conclusion contended for by

       appellant before there is a basis for reversal.” Id. “Appellate judges are not to

       reweigh the evidence nor reassess witness credibility, and the evidence should

       be viewed most favorably to the judgment.” Best v. Best, 941 N.E.2d 499, 502

       (Ind. 2011) (citations omitted).


                                         II. Child Custody
[12]   Indiana Code section 31-17-2-21 provides that a trial court “may not modify a

       child custody order unless: (1) the modification is in the best interests of the

       child; and (2) there is a substantial change in one (1) or more of the factors that

       the court may consider under” Indiana Code section 31-17-2-8. Indiana Code

       section 31-17-2-8 provides that the trial court is to consider all relevant factors,

       including:


               (1) The age and sex of the child.

               (2) The wishes of the child’s parent or parents.

               (3) The wishes of the child, with more consideration given to the
               child’s wishes if the child is at least fourteen (14) years of age.

               (4) The interaction and interrelationship of the child with:

                        (A) the child’s parent or parents;

       Court of Appeals of Indiana | Memorandum Decision 47A05-1702-DR-224 | October 5, 2017   Page 6 of 10
                        (B) the child’s sibling; and

                        (C) any other person who may significantly affect the
                        child’s best interests.

               (5) The child’s adjustment to the child’s:

                        (A) home;

                        (B) school; and

                        (C) community.

               (6) The mental and physical health of all individuals involved.

               (7) Evidence of a pattern of domestic or family violence by either
               parent.

               (8) Evidence that the child has been cared for by a de facto
               custodian.

       “These sections contain no limitation on the factors the court may consider in

       making a best interests determination and we believe no limitation exists.”

       Winkler v. Winkler, 689 N.E.2d 447, 450 (Ind. Ct. App. 1997). The trial court

       must consider all relevant factors when determining whether modification of

       custody would in the children’s best interests. Id. “We review custody

       modifications for an abuse of discretion and must grant latitude and deference

       to trial courts in family law matters.” Id.


[13]   In this case, the trial court heard testimony from Father, Father’s wife, Mother,

       GAL Herthel, and FCM Goodman. The trial court also conducted an in camera

       interview with the children and questioned Mother. During the hearing,

       multiple witnesses expressed concern regarding Mother’s aversion to providing

       E.P. with his ADHD medication. There was also evidence that E.P. can be

       difficult to handle and violent when he is not medicated. The record shows that
       Court of Appeals of Indiana | Memorandum Decision 47A05-1702-DR-224 | October 5, 2017   Page 7 of 10
       E.P.’s violent tendencies include attempting to set his Father’s home on fire,

       choking the family dog, and hurting his sisters. The trial court was also

       presented with evidence that Mother spoke negatively to the children about

       their Father, and the children called Father by his first name and their soon-to-

       be-ex-step-father “dad.” Tr. Vol. I, p. 168. While it appears that the children

       may talk to someone unofficially at school, the children have never received

       professional counseling to deal with their various behavioral issues.


[14]   There was also evidence before the court that Mother’s and Father’s ability to

       work together had deteriorated substantially and, due to that deterioration,

       Father wished to have full custody of the children. Considering the

       deterioration of the parents’ relationship and Mother’s refusal to consistently

       provide E.P. with his medication, we find sufficient evidence supporting the

       trial court’s conclusion that there has been a substantial change in

       circumstances and that modification of physical custody is in the best interests

       of the children. Mindful of the substantial deference that we accord to our trial

       courts in family law matters, we cannot say that the trial court abused its

       discretion by modifying physical and legal custody of E.P., H.P., and B.P.


                                      III. GAL Testimony
[15]   Generally, in Indiana “[a] party waives appellate review of an issue or

       argument unless the party raised that issue or argument before the trial court.”

       M.S. v. C.S., 938 N.E.2d 278, 285 (Ind. Ct. App. 2010). Here, Mother argues

       that the trial court erred when it allowed GAL Herthel to testify at the final


       Court of Appeals of Indiana | Memorandum Decision 47A05-1702-DR-224 | October 5, 2017   Page 8 of 10
       hearing without first submitting a written report. Mother, however, failed to

       raise this issue or argument before the trial court and made the decision not to

       cross-examine GAL Herthel during the hearing. Mother was also given the

       opportunity to testify, in largely narrative form, before the court about the issues

       raised by GAL Herthel.


[16]   Wavier notwithstanding, Mother was not prejudiced by the trial court’s

       decision to allow GAL Herthel to testify during the final hearing. Mother

       points only to the trial court’s June 21, 2016 order for the proposition that GAL

       Herthel had to file a report ten days before the final hearing. The trial court did

       not err when it allowed GAL Herthel to testify without having filed a report.

       The trial court was not required to order GAL Herthel to submit any report

       before or after the final hearing. Under Indiana Code section 31-17-2-12, “the

       court may order an investigation and report concerning custodial arrangements

       for the” children and the report may be made by the GAL, the court social

       service agency, the staff of the juvenile court, the local probation department,

       the department of child services, or a private agency employee by the court.

       (emphasis added). Mother cites to no case law that would have required GAL

       Herthel to submit a report in order to be allowed to testify, and our own

       research confirms that no such case exists. Due to Mother’s lack of objections

       at the trial court level and the fact that she was given the opportunity to cross-

       examine GAL Herthel, the trial court did not err when it allowed the GAL to

       testify at the final hearing.


[17]   The judgment of the trial court is affirmed.

       Court of Appeals of Indiana | Memorandum Decision 47A05-1702-DR-224 | October 5, 2017   Page 9 of 10
May, J., and Barnes, J., concur.




Court of Appeals of Indiana | Memorandum Decision 47A05-1702-DR-224 | October 5, 2017   Page 10 of 10